DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed January 5, 2021 (hereinafter “Amendment”) has been entered and carefully considered.  It was filed in response to a Non-Final Office Action dated October 2, 2020.
	Claims 1 – 4, 7 – 9, and 21 – 22 remain pending in the application.  Claims 5 – 6 and 10 – 20 were cancelled in the Amendment.  Claims 21 – 22 are new.
	The rejections set forth in the Non-Final Office Rejection are maintained herein; although, certain dependent claims were rendered eligible in view of the Amendment.  A brief explanation of eligibility is set forth below.

Claim Rejections – 35 USC § 101

3.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7 – 9, and 21 – 22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  

Claim 1 recites the limitation “accepting the payment from the mobile device associated with the customer by the point of sale device associated with the merchant responsive to verifying that the data representative of the item scanned by the mobile device associated with the customer matches the data representative of the item scanned by the point of sale device associated with the merchant.”
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, a fundamental economic principle or practice.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic practice relates to the common and everyday practice of paying for items scanned at a point of sale (POS) within a merchant or retail facility.  It is also a common practice, and incumbent on a merchant’s clerk, to verify that the scanned item is accurate.  
Furthermore, the mere nominal recitation of possible computer-based components or generic computer components – such as “mobile device” or “point of sale device” - does not remove the claim from the methods of organizing human activity grouping.  Thus, Claim 1 recites a judicial exception, namely, an abstract idea.


With respect to the Amendment:
Claim 1 was amended to add certain additional limitations.  It now recites that the scanning is accomplished using a “scanner.”  This component is recited at a high level of generality.  The system detects when the customer is within a predefined area; however, there is no recitation of computerized hardware of software for accomplishing this function.  This could be done in the mind of a human clerk by observing the customer approaching the POS checkout terminal, or some other location in the store.  The Claim also recites the “obtaining” of data.  Again, no specificity of how this function is accomplished is recited.  These additional limitations recite only high level concepts which do further define the interaction of the various components which are recited.
Therefore, this judicial exception is not integrated into a practical application. Analyzing the additional limitations in the claim and taking the claim as a whole and an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  There is a recitation of computing devices communicating with one another.  However, these components fail to recite with specificity their technical function and how they may improve the functioning of the computer system itself.  This recitation lacks concrete assignments of specific technical functions among these various generic components.  One example of such a concrete assignment is to assign, in the claim, certain functions to specific components and recite them as interacting in specific ways.  This is not the case with Claim 1.  Therefore, the claim lacks the 
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
Even when viewed in combination, the additional elements recited in this claim do no more than automate the method of organizing human activity recited in the claim.  While this type of automation may allegedly improve the general field relating to the claimed invention, there is no change to the computers or other technology that are recited in the claim.  As recited, they merely automate the abstract ideas. Thus, the claim cannot improve computer functionality or another technology or technical field. See e.g. Trading Technologies Int’l vs. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019).
Therefore, as noted above, the claim represents an “apply it” situation.  The claim does not recite how a result is accomplished and there is no description of the mechanism for accomplishing that result - only that an alleged result is accomplished. Although the claim purports to accomplish the result of expediting checkout, nothing in the claim indicates what specific steps were taken - or the specific components that executed such steps - other than merely reciting the abstract idea in the context of computer technology.  Thus, these additional limitations can be viewed as nothing more 
Finally, it should be noted that the courts have made it clear that mere physicality or tangibility of the additional element or elements is not sufficient.  Accordingly, a result oriented solution recited without corresponding implementation or technology details is equivalent to an “apply it” situation and renders the claim ineligible.  That is, the claim recites a very limited number of additional elements which do not require any particular application of the recited agreement and is, at best, the equivalent of merely adding the words “apply it” to the judicial exception. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is, therefore, directed to an abstract idea.
Claims 7 – 9 and 21 – 22 are dependent on Claim 1 and do not alter the foregoing analysis.  Claim 7 merely recites the abstract concept of UPC codes.  Claim 8 merely recites the abstract concept of two RFID tags.  Claim 9 merely recites the abstract concept of various wireless protocols.  Claim 21 merely recites the abstract concept of scanning an RFID tag.  Claim 22 merely recites the abstract concept of a discount.

Eligibility of Claims 2 – 4:
Although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing dependent Claim 2 as a whole and as an ordered combination, it is not directed to an 
“wherein scanning for the first time by the scanner associated with the mobile device associated with the customer a tag associated with an item by a mobile device associated with a customer further comprises scanning for the first time by the scanner associated with the mobile device associated with the customer a plurality of tags associated with a plurality of items; 
wherein obtaining payment further comprises obtaining payment for the plurality of items by the mobile device associated with the customer; 
wherein automatically scanning for the second by a scanner associated with the merchant device associated with the merchant the item by a scanner associated with a point of sale device associated with a merchant further comprises automatically scanning for the second time by the scanner associated with the merchant device associated with a merchant a the plurality of tags associated with the plurality of items; 	wherein obtaining, by the merchant device, the data representative of the item scanned for the first time by the scanner associated with the mobile device from the mobile device further comprises obtaining the data representative of the plurality of items scanned for the first time by the mobile device; 
wherein verifying the item scanned by the mobile device matches the item scanned by the point of sale device associated with the merchant further comprises verifying the data representative of the plurality of items scanned for the first time by the mobile device associated matches the data representative of the plurality of items for the second time by the point of sale device associated with the merchant; and
wherein accepting the payment from the mobile device associated with the customer by the point of sale device associated with the merchant is further responsive to verifying that the plurality of items scanned for the first time by the mobile device associated with the customer matches the plurality of items scanned for the second time by the point of sale device associated with the merchant.”

These limitations relate to the features – now more specifically claimed – of scanning first by a customer and then scanning secondly by a merchant at the POS device in order to verify the items being purchased.  The second scan is accomplished automatically.  Thus, there is a matching step followed by a verification step, and finally a payment step.  These improvements constitute an improvement to the technology of self-checkout scanning systems.  They allegedly solves the problem discussed at [0002] of Applicant’s specification in that the improvement allows for better control over the automated checkout process and the avoidance of fraud and theft, without increasing wait time or queue lengths.
Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea.  The other dependent claims recite essentially identical additional limitations as Claim 2 and are therefore eligible for the same reasons as set forth above.  
Accordingly, Claims 2 - 4 are eligible under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7 – 9, and 21 - 22 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2015/0134470 to Hejl et al. (hereinafter “Hejl”) in view of U.S. Patent Publication No. 2015/0025969 Schroll et al. (hereinafter “Schroll”).
With regard to the Amendment, Claim 1 was amended as follows:

    PNG
    media_image1.png
    668
    685
    media_image1.png
    Greyscale


Thus, the Amendment relates to a first scan by a customer mobile device and a second scan by a POS device associated with a merchant.  The second scan is obtained automatically and takes place when the claimed invention “detects” when the customer is with a predefined area; although, that area is not defined in the claim.  The data from the two scans is then matched and payment is received.  
Respectfully, it is the position of the Office that these additional limitations are taught by the references of the initial rejection:  Hejl in view of Schroll.  More detail on 
“[0013] In yet another exemplary embodiment, the mobile computer device is associated with a shopping container (e.g., a shopping cart with an integrated computer), and the mobile computer device's indicia reader includes an RFID reader that is configured to read RFID tags associated with merchandise that is placed in the shopping container.
[0014] In yet another exemplary embodiment, the mobile computer device is configured for displaying indicia associated with the list of acquired merchandise. The point-of-sale terminal includes an indicia reader that is configured for reading the indicia associated with the list of acquired merchandise as displayed by the mobile computer device.”  (emphasis added) 

Clearly, again, two scans are taught by Hejl.  Hejl also teaches that scanned data is transmitted to a POS device so that it may be “obtained” by that device:
“[0026] In another aspect, the present invention embraces a near-field-communication (NFC), self-checkout shopping system that includes an NFC-enabled indicia reader configured for (i) decoding indicia associated with merchandise, (ii) acquiring information associated with the decoded indicia from a database, and (iii) transmitting the information associated with the decoded indicia to a second NFC-enabled device.
[0027] In an exemplary embodiment, the second NFC-enabled device is a point-of-sale terminal.”  (emphasis added) 

Furthermore, the second scan by the POS device takes place whenever the two compatible NFC devices are brought within range of one another; thus, the system of Hejl “detects” the presence of the customer using such NFC technology:
“[0045] NFC is a communication protocol that allows mobile electronic devices such as smartphones to establish wireless communications with each other using electromagnetic radio fields instead of conventional radio communications typically utilized in similar communication networks (e.g., Wi-Fi, BLUETOOTH, etc.). The NFC communication link may be initiated when two NFC-capable devices touch or are otherwise brought into proximity with each other as illustrated at FIG. 2. It will be appreciated by a person of ordinary skill in the art that NFC devices are in proximity to ii) within the maximum range that NFC transmissions may successfully be exchanged.
[0046] The NFC protocol can create a personal area network between NFC-capable devices similar to other personal area network technologies (e.g., BLUETOOTH). The advantage of using the NFC protocol is that it requires much less time to establish a connection between devices using the NFC protocol. Using NFC makes the process of transferring information from one device to another device is much quicker and simpler than other communication techniques.”  (emphasis added)   See also Fig. 2.

It is also clear from Hejl that this automatic second scan – once the customer is within range of the NFC scanner - is for the purpose of verifying and matching the “list” of merchandise previously scanned by the customer and placed into the shopping cart:
“[0040] As illustrated at FIG. 1, the mobile computer device 105 is configured to transmit the list of acquired merchandise from the mobile computer device 105 to a point-of-sale terminal 107 when the mobile computer device 105 is positioned within a certain distance of the point-of-sale terminal 106. The list of acquired merchandise may be transmitted using any conventional communication system (e.g., Wi-Fi, BLUETOOTH, etc.). The list of acquired merchandise may also be transmitted by displaying an indicium associated with the list of acquired merchandise that is then read by an indicia reader that is associated with the point-of-sale terminal 107.”  (Emphasis added) 

Such “indicia” is representative of the purchased items and is scanned by the POS device when the “list” is scanned.  That is, the indicia reader is considered to constitute the recited “second scan” by the POS terminal.  Scanning the list is considered to constitute the recited scanning of an item since the list is comprised of the purchased items.  A person of ordinary skill in the art would readily understand from these teachings that a second scan of the items takes place at the POS terminal.  Furthermore, as noted below, the matching and verification steps are taught by Schroll.

“[0036] The term “indicia” as used herein is also intended to refer broadly to visual characteristics of merchandise for which image recognition technology (e.g., Google Goggles by Google, Inc.) may be used with an indicia reader to identify an item. The use of indicia readers to input data into a system, rather than manual data entry, results in generally faster and more reliable data entry.”  (emphasis added) 

Thus, Hejl essentially teaches the exact limitations added by way of the Amendment.  The “indicia’ referenced in Hejl is considered to constitute the recited “tag” associated with merchandise items.  Furthermore, Schroll also teaches two scanning functions – one by the customer and one at the POS checkout terminal.  See at least [0054] – [0056] and [0093] – [0094].  These sections teach a “matching” function in terms of an employee audit of the merchandise.  See also Figs. 11 and 13.
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the self-checkout system of Hejl with the POS scanning and matching teachings of Schroll.  The motivation to do so comes from Hejl.  As quoted above, Hejl clearly teaches that indicia are transmitted to the POS at the time of checkout and in conjunction with the payment process and that such indicia are then “read” (i.e. “scanned”).  It would greatly enhance the security and accuracy of the system of Hejl to add the auditing and matching features of Schroll.

With regard to previous versions of Claim 1:
Hejl is in the same field of endeavor as the claimed invention:  a self-checkout shopping system to expedite the checkout experience.  Hejl:  Abstract reads as follows:
The system includes a mobile computer device and an indicia reader. The customer uses the mobile computer device to scan items selected for purchase. The item numbers are then compiled onto a list of acquired merchandise. When the customer has finished shopping, the system transmits the list of acquired merchandise, and any additional information such as customer financial information, to a point-of-sale terminal to facilitate the customer's payment for the merchandise.”  (emphasis added)  

The procedure described by Hejl is virtually identical to the claimed invention:
“[0009] Accordingly, in one aspect, the present invention embraces a self-checkout shopping system that includes a mobile computer device for maintaining a list of acquired merchandise. The mobile computer device includes an indicia reader (e.g., a code-symbol reader) that is configured for reading indicia (e.g., code symbols) associated with merchandise. The self-checkout shopping system also includes a point-of-sale terminal configured to wirelessly communicate with the mobile computer device. The self-checkout shopping system is configured to transmit the list of acquired merchandise from the mobile computer device to the point-of-sale terminal.
[0010] In an exemplary embodiment, the mobile computer device and the point-of-sale terminal are configured to exchange information associated with the purchase of merchandise in response to a user action.
[0011] In another exemplary embodiment, the mobile computer device and the point-of-sale terminal are configured to exchange information associated with the purchase of merchandise in response to a user (i) selecting an option to checkout on the mobile computer device, (ii) using the indicia reader to identify checkout indicia, and/or (iii) leaving the vicinity of the point-of-sale terminal.
[0012] In yet another exemplary embodiment, the mobile computer device is configured to update a list of acquired merchandise when the mobile computer device's indicia reader decodes a code symbol associated with merchandise selected by a shopper.”  (emphasis added) 

Clearly, in Hejl, the user’s mobile device is in communication with the POS device to transmit a list of merchandise to be purchase.  The POS reads the list.  Payment is completed:
[0033] Using a mobile computer device equipped with the appropriate hardware and software, the customer may scan (e.g., read) each selected item as that item is selected for purchase and placed into a shopping container (e.g., shopping cart, shopping basket, etc.) thereby adding the item onto a list of acquired merchandise. When the customer has finished shopping, the system transmits the list of acquired merchandise to a point-of-sale terminal to facilitate the customer's payment for the merchandise.”

“[0041] In addition to information associated with the items selected for purchase (e.g., item number, product pricing, etc.), the mobile computer device 105 may also be configured to transmit payment information to the point-of-sale 107 terminal. In this regard, the customer may upload payment information, such as credit card or debit card information, that will be transmitted to the point-of-sale terminal 107 in order to complete the purchase. Conversely, the point-of-sale terminal 107 may be configured to receive and process the customer's payment information and transmit a paperless receipt to the mobile computer device 105 documenting payment (e.g., an email receipt).
[0042] The payment and checkout process may be implemented in a number of ways. By way of example, the customer may begin the process by selecting an option to checkout on the mobile computer device or by using the indicia reader to identify checkout indicia. The payment and checkout process may also be configured to begin automatically when a customer leaves a shopping area or some other location (i.e., using geo-fencing technology).
[0043] The payment and checkout process may be further streamlined if the customer has setup an account (e.g., an online account) with a registered credit card or debit card which can be repeatedly accessed for payment. The customer account could also be used to verify a customer's age (e.g., when alcoholic beverages are selected by a customer for purchase).”  (emphasis added) 

Clearly, payment begins and may be completed before the customer leaves the merchant’s location.  Furthermore, during checkout, the POS terminal also reads the same indicia read by the shopper’s mobile device:
“[0014] In yet another exemplary embodiment, the mobile computer device is configured for displaying indicia associated with the list of acquired merchandise. The point-of-sale terminal includes an indicia reader that is configured for reading the indicia associated with the list of acquired merchandise as displayed by the mobile computer device.”  (emphasis added) 



obtaining payment for the item by the mobile device associated with the customer; (See at least those paragraphs quoted above)

obtaining data representative of an item by scanning the tag associated with the item by a scanner associated with a point of sale device associated with a merchant; (See at least [0014] quoted above as well as [0026] and [0040].)

verifying the data representative of the item scanned by the mobile device associated with the customer matches the data representative of the item scanned by the point of sale device associated with the merchant; and (See at least [0014] quoted above as well as [0026] and [0040].)

 accepting the payment from the mobile device associated with the customer by the point of sale device associated with the merchant responsive to verifying that the data representative of the item scanned by the mobile device associated with the customer matches the data representative of the item scanned by the point of sale device associated with the merchant.  (See at least [0041] – [0043])


Schroll is also directed to expediting the checkout experience and is therefore in the same field of endeavor as Hejl and the claimed invention.  Schroll:  Abstract reads as follows:
“An interface device fits between a point-of-sale terminal and a peripheral element, for example, the UPC scanner, to permit a rapid checkout of groceries or the like by simulating rapid scanning of a stored grocery list accumulated by a consumer in a roaming checkout through the store. The consumer scans items as he or she shops to create the stored grocery list. A promotional system for providing coupons at the point of purchase decision and the novel method of handling items that need to be weighed are also provided.”  (emphasis added) 

Schroll teaches that the items on the user’s list are re-scanned at the POS to provide the recited reconciliation before payment:
“[0068] The checkout process begins at process block 120 where it reads the next item in the shopping cart data list 106 (initially being the first row in the shopping cart data list 106). At process block 122, the interface device 16 outputs through the interface connector system 70 a simulated scan of a UPC code being identical to a format of data provided, by a scanner 78 as if the real UPC code were being scanned. Generally there are several different scanner formats which may be 16 during installation depending on the brand or configuration of the scanner 78.”  (emphasis added) 

Thereafter, if a human clerk is involved, a further reconciliation step is carried out:

“[0092] Referring now to FIGS. 1 and 11, in lieu of, or in addition to use of the weigh mat 36, the employee 39 may randomly select two products 30 (or some limited number) from the cart 38 for scanning by the tablet 40 at the time of checkout by the consumer 28. The selection process may be according to instructions received by the employee 39 over the tablet 40 as is represented by process block 218 of a program implemented, for example, by the interface server 20 communicating wirelessly with the tablet 40.
[0093] At process block 220, the program compares these two scanned items to the items in the downloaded shopping cart data list 106. If there is a match, then at decision block 222, a green symbol or other indication of acceptance is displayed to the employee 39 as indicated by process block 224 and the consumer check is completed.
[0094] If there is a mismatch, that mismatch may be corrected, for example, by the manual input of the missing items or other adjustment. The employee 39 is then instructed to scan two additional items as indicated by process block 226, for example, by instructions received through the tablet 40. Again there is a comparison of the scanned data of these new different items to the uploaded shopping cart data list 106 (on which payment was previously accepted and received) as indicated by process block 228. A comparison block 230 checks if the newly scanned items were properly checked out and if so the program proceeds to process block 224. If not, at process block 232, the employee 39 is instructed to perform a full audit of the cart 38, for example, using a regular checkout technique wherein each item is scanned in a conventional manner using the scanner 78. Consumers 28 associated with a history of erroneous shopping cart data list 106 may be flagged in subsequent returns or prohibited from use of the system. Yet in this way, the vast majority of consumers with properly checked out groceries have very little inconvenience.”  (emphasis added) 

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the self-checkout system of Hejl with the POS scanning teachings of Schroll.  The motivation to do so comes from Hejl.  As quoted above, Hejl clearly teaches that indicia are transmitted to the POS at the time of checkout and in conjunction with the payment process.  It would greatly 

With regard to Claim 2, the Amendment clarifies certain limitations of Claim 1 but does not add any meaningful limitations that would alter the obviousness analysis associated with Claim 1.  For example, Hejl teaches that the first scan is accomplished by a mobile device associated with the customer and that the second scan is accomplished by a reader associated with the POS terminal.  (See at least [0009] and [0014].)  The second scan is accomplished automatically when the shopping cart is brought into proximity of the POS terminal.  (See at least [0020].)  Data is exchanged in the system of Hejl just the same as with the claimed invention:

“[0020] In another aspect, the present invention embraces a near-field-communication (NFC), self-checkout shopping system that includes an NFC-enabled mobile computer device. The system also includes an NFC-enabled point-of-sale terminal configured to communicate with the mobile computer device. The self-checkout shopping system is configured to exchange information associated with the purchase of merchandise between the NFC-enabled mobile computer device and the NFC-enabled point-of-sale terminal when the NFC-enabled mobile computer device is positioned in proximity to the NFC-enabled point-of-sale terminal.
[0021] In an exemplary embodiment, the NFC-enabled mobile computer device is configured to transmit information associated with payment for merchandise. The NFC-enabled point-of-sale terminal is configured to receive information associated with payment for merchandise.”  (emphasis added) 
 
Thus, further to Claim 2, Hejl teaches:
 item by a mobile device associated with a customer further comprises scanning a plurality of tags associated with a plurality of items; wherein obtaining payment further comprises obtaining payment for the plurality of items by the mobile device associated 

With regard to Claim 3, Hejl teaches wherein tags for like items selected from the plurality of items are the same.  (See at least Hejl:  [0035])

With regard to Claim 4, Hejl teaches wherein each tag of the plurality of tags has a unique code.  (See at least Hejl:  [0035])

With regard to Claim 7, Hejl teaches wherein the optical tag comprises a Universal Product Code  (See at least Hejl:  [0038])


With regard to Claim 8, Hejl teaches wherein the tag further comprises a first radio frequency identification tag that employs a first protocol that is scanned by the mobile device associated with the customer and a second radio frequency identification tag that employs a second protocol that is scanned by the point of sale device associated with a merchant.  (See at least Hejl:  [0035] – [0040].  See also [0026].)

With regard to Claim 9, Hejl teaches wherein the first protocol is a near field communication compliant protocol and the second protocol is a personal area network complaint protocol.  (See at least Hejl:  [0035] – [0040].  See also [0026].)

With regard to Claim 21, Hejl teaches both an RFID reader and tag as well as an optical tag reader (e.g. barcode).  (See at least [0013] and [0038].)  A person of ordinary skill in the art would readily understand that both could be utilized and the order or sequence is arbitrary or one of design choice.

With regard to Claim 22, Hejl teaches the use of shopping ads or coupons.  (See at least [0039].)  Clearly, to a person of ordinary skill in the art, such features are considered to constitute the recited “discount” features of this claim.  

Response to Arguments

	With regard to section 101 rejection, Applicant’s remarks at pp. 6 – 8 are at least partially persuasive since certain dependent claims are now considered eligible, as pointed out above.  As to Claim 1, this claim lacks the specificity required to remove it from an “apply it” situation. 
	With respect to §103, Applicant argues that the customer enters the checkout area.  However, this limitation is not recited in the claim - only that the customer enters a “predefined area.”  Furthermore, as quoted extensively above, Hejl teaches that NFC communication is used to communicate between the customer’s mobile computing device on the POS terminal, and that such communication can only occur when the two NFC enabled devices are within a certain range or proximity of one another.  Please see Fig. 2.  Moreover, Hejl teaches that the POS device has a reader for scanning an “indicia” associated with the customer’s “list.”  Such second scan is considered to constitute the recited second scan of a “tag” associated with an item.  
	The matching and verification steps are taught by Schroll.  Thus, the rejection is maintained.
	Office Note:  given a fundamental disagreement regarding the teachings of these references, and given the plethora of prior art in this field, an interview is encouraged – using the AIR form noted below.

Conclusion

	A. Finality   	
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. self-checkout systems and self-
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
		U.S. Patent No. 10,266,196 to Sinha.  This reference is relevant to the 	features of scanning data to a server.
		U.S. Patent Publication No. 2017/0161703 to Dodia.  This reference is 	relevant to the features of two sensors on a shopping cart.
		U.S. Patent Publication No. 2013/0254114 to Smith.  This reference is 	relevant to the features of a second automatic scan.
	
	C.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	D.	Interviews and Compact Prosecution

	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	E.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017
February 28, 2021

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691